Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is in responsive to the Request for Continued Examination filed on 01/20/2021.
Claims 1-7, 9-10, 12-18, and 20 are allowed. 
EXAMINER’S AMENDMENT
The Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in a telephone interview held by Applicant’s representative, Mr. Matthew David and Examiner Linh Pham, on February 25, 2021.  Applicant’s representative, Mr. Matthew has agreed and authorized the Examiner to amend claims 9 and 10.
Claims
Replacing claims 9 and 10 as following:	

1, wherein the database is a multi-tenant database shared by two or more of the plurality of organizations.  
10. (Currently Amended) The method recited in claim [[8]] 1, wherein the database stores customer relations management information for the plurality of organizations, each organization having associated therewith a respective plurality of customers.
Examiner's Statement of reason of Allowance
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a method and apparatus for constructing and presenting graphical representations of objects stored in database systems wherein a user can interactive database object representation facilitates the display and editing of data associated with an instance of the database object.
The closest prior art, as previously recited, Maquaire is directed a method/system for interacting with a content object from an on-demand database service.  Hoagland is directed to a method/system for identifying relevant feed items to display in a feed of an enterprise social networking system; wherein plurality of data items from one or more of a plurality of data sources may be identified as relevant to a user by satisfying one or more relevancy parameters.  Vogt is directed to a method/system for performance of a search for objects is received within a multi-tenant database environment having a plurality of tenants each having individual tenant information.  Wise is directed to a method/system for interacting matric manipulation data and media.  However, none of Maquaire, Hoagland, Vogt, and Wise teaches or suggests, alone or in combination, the 
Therefore the claims are allowable over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH K PHAM whose telephone number is (571)270-3230.  The examiner can normally be reached on Monday-Thursday from 8:00 AM to 6:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LINH K PHAM/
Primary Examiner, Art Unit 2174